FILED
                              NOT FOR PUBLICATION                           SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SONIA ELIZABETH CORONADO,                         No. 08-70336

               Petitioner,                        Agency No. A097-599-841

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Sonia Elizabeth Coronado, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming

an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the IJ’s denial of a continuance,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), for

substantial evidence the IJ’s factual findings, Almaghzar v. Gonzales, 457 F.3d

915, 920 (9th Cir. 2006), and de novo claims of due process violations in

immigration proceedings. Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We

deny the petition for review.

      The IJ did not abuse her discretion in denying a continuance where

Coronado did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ may

grant a continuance for good cause shown); Baires v. INS, 856 F.2d 89, 92-93 (9th

Cir. 1988). It follows that Coronado’s due process claim fails. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a petitioner to prevail on a

due process claim).

      Substantial evidence supports the IJ’s denial of Coronado’s application for

protection under the Convention Against Torture because the record does not

establish that it is more likely than not that Coronado would be tortured if returned

to Guatemala. See Almaghzar, 457 F.3d at 922-23. Coronado’s contention that the

IJ failed to consider all of the evidence is belied by the record. See id.




                                           2                                   08-70336
      Coronado’s contention that the BIA erred in affirming without opinion is

unavailing because she did not argue in her appeal brief that the BIA could not

resolve her appeal without further factfinding. See 8 C.F.R. § 1003.1(d)(3)(iv).

      PETITION FOR REVIEW DENIED.




                                         3                                   08-70336